PER CURIAM.
Anthony Garavaglia appeals the judgment entered after a jury trial on his claims against CCND, LLC, Duffe-Nuernberger Realty Company, LLC and ND Consulting Group, LLC. CCND, LLC cross-appeals from the judgment awarding its attorney fees. We find no error and affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).